Brewer, J.:
I concur in the opinion filed in this case, though I think upon the facts the question is a close one. I do not propose, however, to comment upon the facts herein, and only desire to add a few words to modify the language used by me in both the syllabus and opinion in the case of Hanson v. Towle, Adm’r, 19 Kas. 273. That language is as follows: “There must be an unqualified and direct admission of a present subsisting debt on which the party is liable, and which he is willing to pay.”
Now these words seem to imply that the acknowledgment, however strong and express, must also contain language indicating a willingness to pay, or, at least, nothing showing an unwillingness to pay, and I find that they have been so understood. As so understood they do not state the law correctly. An honored friend, occupying a high judicial position in this state, has suggested this form of an acknowledgment, which makes very clear the misleading character of those words: “I owe that debt; I admit that it is an existing and just claim upon me, but I never will pay it.” Here there is the express and clear acknowledgment of an existing debt, but there is not only nothing indicating a willingness to pay, but on the contrary an express refusal to pay. Is such an-' acknowledgment within the statute? Unhesitatingly I answer, yes. The words above quoted from the syllabus and opinion in Hanson v. Towle, while they seem to conflict with this understanding of the statute, were not intended to have that effect; all that was in the thought of the court at that time was to make emphatic the idea that an acknowledgment was an unequivocal admission of a present and subsisting liability, and not a mere casual reference to some paper or instrument which might or might not be a valid claim against the party thus referring thereto.
*612This is all I desire to say, and simply write this to correct the misapprehension which naturally would arise from the use of the words above quoted.